                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          EUREKA DIVISION

                                   7

                                   8     JILL SCHOONMAKER,                                  Case No. 17-cv-06749-VC (RMI)
                                   9                    Plaintiff,
                                                                                            ORDER TO COMPEL
                                  10             v.

                                  11     CITY OF EUREKA,
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          Previously, Plaintiff filed a request for an order to show cause as to why non-party Karen

                                  15   Kramer should not be held in contempt for her reported failure to comply with a Rule 45 subpoena

                                  16   and produce documents. See (Doc. 61). The court issued the Order to Show Cause. (Doc. 64).

                                  17   Prior to the hearing, Ms. Kramer filed a Response to the Order, in which she indicates that she has

                                  18   now complied with the Rule 45 subpoena but has lodged objections to several of the document

                                  19   requests based on the attorney client privilege. Plaintiff filed a Reply to Ms. Kramer’s Response,

                                  20   wherein Plaintiff asserted that any objections were waived as untimely.

                                  21          The matter came on for hearing before the undersigned on November 7, 2018. At the

                                  22   hearing, the court outlined its concerns with the request for a contempt order absent an order to

                                  23   compel, while comparing Martinez v. City of Pittsburg, No. C 11-01017 SBA LB, 2012 WL

                                  24   699462, at *3 (N.D. Cal. Mar. 1, 2012), which requires that “[a] civil contempt order must be

                                  25   accompanied by a “purge” condition, meaning, it must give the contemnor an opportunity to

                                  26   comply with the order before payment of the fine or other sanction becomes due,” with Poturich v.

                                  27   Allstate Ins. Co., No. EDCV150081GWKKX, 2015 WL 12766048, at *2 (C.D. Cal. Aug. 11,

                                  28   2015), which states that “many ‘[c]ourts have noted ... that [b]efore sanctions can be imposed
                                   1   under [the Rule], there must be a court order compelling discovery.’” (quoting In re Denture

                                   2   Cream Products Liab. Litig., 292 F.R.D. 120, 128-29 (D.D.C. 2013)). Further, the court stated that

                                   3   because the more recent decisions dealing with a non-party’s non-compliance with a Rule 45

                                   4   subpoena rely on the 2013 Advisory Committee Notes which state that “[i]n civil litigation, it

                                   5   would be rare for a court to use contempt sanctions without first ordering compliance with a

                                   6   subpoena,”1 the court was inclined to treat the contempt proceeding as a motion to compel by

                                   7   Plaintiff. At the hearing, the parties, as well as non-party Karen Kramer, jointly agreed to proceed

                                   8   on the motion to compel.

                                   9          Accordingly, it is ORDERED that the Order to Show Cause is DISCHARGED.

                                  10          Upon consideration of the Motion to Compel, the court ORDERS that the Motion is

                                  11   GRANTED. Ms. Kramer’s objections come far too late and no motion to quash the subpoena was

                                  12   ever filed by Defendant. Rule 45 requires that all objections must be served “before the earlier of
Northern District of California
 United States District Court




                                  13   the time specified for compliance or 14 days after the subpoena is served.” Fed. R. Civ. P.

                                  14   45(d)(2)(B). “Failure to serve timely objections waives all grounds for objection.” Poturich, 2015

                                  15   WL 12766048, at *2 (quoting McCoy v. Sw. Airlines Co., 211 F.R.D. 381, 385 (C.D. Cal. 2002)

                                  16   (emphasis added). Ms. Kramer points to discussions she had with the Eureka City Attorney and

                                  17   the attorneys for the City of Eureka regarding what portions of the documents over which the City

                                  18   may or may not assert attorney-client privilege. However, no such assertion through a motion to

                                  19   quash was ever filed and no timely objections were made. These are sophisticated individuals with

                                  20   a sophisticated client. Certainly Ms. Kramer, and the City, knew that absent a court order (either

                                  21   sustaining an objection or granting a motion to quash) timely compliance with the Rule 45

                                  22   subpoena was mandatory.2 The court finds Ms. Kramer’s failure to timely file objections as a

                                  23   waiver. See Poturich, 2015 WL 12766048, at *3 (“Quality Sheds has waived all objections to the

                                  24   Subpoena.”). Ms. Kramer shall comply with Rule 45 and respond to the subpoena and produce all

                                  25

                                  26   1
                                         See e.g. Exp. Dev. Canada v. E.S.E. Elecs., Inc., No. 17-MC-80003-MEJ, 2017 WL 2500906, at
                                  27   *3 (N.D. Cal. June 9, 2017).
                                       2
                                         “Subpoenas issued by attorneys are issued on behalf of the court and thus are treated as orders of
                                  28   the court.” Martinez, 2012 WL 699462, at *2.

                                                                                        2
                                   1   responsive documents without objections no later than November 9, 2018, at 5:00 p.m.

                                   2          IT IS SO ORDERED.

                                   3   Dated: November 7, 2018.

                                   4

                                   5
                                                                                                ROBERT M. ILLMAN
                                   6                                                            United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                      3
